1    NICOLA T. HANNA
     United States Attorney
2    THOMAS D. COKER
     Assistant United States Attorney
3    Chief, Tax Division
     MELISSA BRIGGS (Cal. Bar No. 320697)
4    Assistant United States Attorney
           Federal Building, Suite 7211
5          300 North Los Angeles Street
           Los Angeles, California 90012
6          Telephone: (213) 894-6165
           Facsimile: (213) 894-0115
7          E-mail: melissa.briggs2@usdoj.gov
8    Attorneys for Defendant United States of America
9
                               UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                      WESTERN DIVISION
12
     WYLMINA HETTINGA,                             No. 2:18-cv-00150-R-AFM
13
                 Plaintiff,                        JUDGMENT
14
                        v.
15
     UNITED STATES OF AMERICA, et al.,
16
                 Defendants.
17
18
           JUDGMENT is entered in favor of Wylmina Hettinga and against the United
19
     States of America in the total amount of $24,517.40, plus interest, as follows:
20
               $2,095 as an income tax refund for the 2011 tax year;
21
               $1,450 as an income tax refund for the 2013 tax year;
22
               $10,656.70 as a refund of civil fraud penalties for the 2011 tax year;
23
               $4,791.05 as a refund of civil fraud penalties for the 2012 tax year; and
24
               $5,524.65 as a refund of civil fraud penalties for the 2013 tax year.
25
     See Doc. 85.
26
27
28
1          JUDGMENT is entered in favor of the United States of America and against
2    Wylmina Hettinga as to the remaining $40,485.60 of plaintiff’s refund claims for the
3    2011, 2012, and 2013 income tax years.
4
5          JUDGMENT is also entered in favor the United States of America, Shashank
6    Paliwal, Timothy Loumena, Pamela Kennedy, Walter P. Hammond, Travis I. Krepelka,
7    Scott Raley, Jeanie O’Connor, and Chicago Title Company based on this Court’s prior
8    dismissals of plaintiff Wylmina Hettinga’s other claims. See Docs. 56, 63.
9
10         IT IS SO ORDERED.
11
12    Dated: May 30, 2019
13
14
                                              HON. MANUEL L. REAL
15                                            United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
